Exhibit 10.55
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) by and between WebMD Health Corp., a Delaware corporation (the
“Company”), and Anthony Vuolo (“Executive”) is effective as of December 10,
2008.
     WHEREAS, Executive and the Company (formerly known as WebMD Health
Holdings, Inc.) are parties to an Amended and Restated Employment Agreement
dated as of July 14, 2005 (as previously amended, the “Agreement”); and
     WHEREAS, Executive and WebMD desire to (i) amend the Employment Agreement
to comply with final regulations issued under Section 409A of the Internal
Revenue Code of 1986, as amended, (ii) amend the bonus provision to provide for
discretionary bonuses consistent with past practice and (iii) describe the grant
of nonqualified options and restricted stock made to the Executive on December
10, 2008.
     NOW, THEREFORE, in consideration of the mutual covenants in this Amendment,
the parties agree that the Agreement is amended as set forth below:

  1.   Section 2.6 is amended in its entirety to read as follows:        
“Executive shall have the opportunity to earn an annual bonus of up to 100% of
Executive’s Base Salary, the actual amount of which to be determined by the
Company’s Compensation Committee in its sole and absolute discretion (or the
Compensation Committee of the Board of Directors of Parent in the event that it
determines to pay Executive a bonus for the services to be rendered by Executive
to Parent in its sole and absolute discretion). Such bonus shall be payable at
such time as the Company generally pays bonuses to its executive officers each
year (or in the case of Parent, when Parent generally pays bonuses to its
executive officers each year) provided that, except as otherwise provided in
Section 5.3(a)(iii) of this Agreement, Executive is employed by the Company on
the date of payment.”     2.   Section 4(e) is amended in its entirety to read
as follows: “Intentionally Omitted”.     3.   Section 5.3(a) is amended in its
entirety to read as follows:

     “(a) The Employment Period may be terminated at any time by the Company
without Cause. If the Company terminates the Employment Period without Cause,
the Company shall have the following obligations to Executive subject to
Section 5.3(c) and 5.4:

  (i)   A continuation of the Base Salary for a period (the “Severance Period”)
commencing on the date of

 



--------------------------------------------------------------------------------



 



      termination and ending 18 months from the date of termination, payable in
accordance with Section 5.3(b).     (ii)   Executive shall be eligible to
continue to participate for a period commencing on the date of termination and
ending on the third anniversary of the date of termination (the “Extended
Benefit Period”), on the same terms and conditions that would have applied had
he remained in the employ of the Company during the Extended Benefit Period, in
all medical, vision, dental and life insurance plans provided to Executive
pursuant to Section 2.2 at the time of such termination and which are provided
by the Company to its employees following the date of termination (“Welfare
Plans”). With respect to any continuation of Executive’s insurance coverage
under this Section 5.3(a)(ii), the Company may require Executive to elect
“COBRA,” and, in such case, the Company will pay that portion of the COBRA
premium that the Company pays for active employees with the same coverage for
the period that Executive is eligible for COBRA. In lieu of continued
participation in the Company’s disability insurance plan, the Company shall make
three lump sum payments to Executive, each of which to be in an amount equal to
the greater of two times the annualized cost that the Company had paid for
Executive’s disability insurance during the year in which the termination occurs
and $10,000, for each year during the Extended Benefit Period; provided that any
subsequent payments that would have been due will cease upon Executive becoming
eligible for disability payments with a subsequent employer. The first payment
shall be made on the Starting Date (as defined below), but subject to
Section 5.3(c), and the second and third payments shall be made (if due) within
30 days after the first and second anniversary of the date of termination.    
(iii)   Amounts equal to the sum of the following: (A) if the termination of
Executive’s employment occurs after the completion of the Company’s fiscal year,
but prior to the payment of the bonus for that year contemplated by Section 2.6,
Executive shall be entitled to receive the bonus otherwise payable in accordance
with such Section (if any) at such time as bonuses are paid generally to
executive officers for such year but in no event later than December 31 of the
year in which Executive’s employment terminates; (B) payment by the Company (or
Parent, if applicable) to Executive of a bonus for the fiscal year in which the
termination of employment occurs payable at such time as bonuses are paid
generally to executive

2



--------------------------------------------------------------------------------



 



      officers for such year but in no event later than December 31 of the year
following the year in which Executive’s employment terminates, the amount of
which to be the bonus paid by the Company (or Parent, if applicable) to the
Executive for the prior fiscal year (if any, the “Prior Bonus Payment”) and
(C) payment by the Company (or Parent, if applicable) to Executive of a bonus
for the six months following the fiscal year in which the termination of
employment occurs payable at such time as bonuses are paid generally to
executive officers for such year but in no event later than December 31 of the
second year following the year in which Executive’s employment terminates, the
amount of which to be 50% of the Prior Bonus Payment (if any).     (iv)   Each
vested option to purchase Parent common stock that Executive holds other than
the option granted on March 17, 2004 and December 10, 2008 (each such option is
referred to as an “Affected Parent Option”) shall remain exercisable until such
Affected Parent Option would expire under the terms of the Parent Stock Option
Agreement pursuant to which such Affected Parent Option was granted, and
otherwise be treated for purposes of the terms and conditions thereof as if
Executive was employed by the Parent until the latest possible date. In the
event there is a transaction (e.g., a spinoff of the Company) that results in
the Company no longer being a Subsidiary (as defined in the Parent Stock Option
Plans) of the Parent, this provision shall apply to the Affected Parent Options
and the options granted on each of March 17, 2004 and December 10, 2008 will be
governed by the terms of the applicable option agreement.     (v)   In the event
of the termination of Executive’s employment by the Company without Cause prior
to the fourth anniversary of the Effective Date, 25% of the New Stock Option
shall continue to vest and remain outstanding as if Executive remained in the
employ of the Company through the vesting date following the date of
termination;

provided further, that the continuation of the payments, benefits and option
exercisability described in clause (i)-(v) above shall cease on the occurrence
of any material breach of the covenants contained in Section 6 below; provided
further, however, that Executive’s eligibility to participate in the Welfare
Plans shall cease at such time as Executive is offered comparable coverage with
a subsequent employer. If Executive is precluded from participating in any
Welfare Plan by its terms or applicable law,

3



--------------------------------------------------------------------------------



 



the Company shall provide Executive with benefits that are reasonably equivalent
in the aggregate to those which Executive would have received under such plan
had he been eligible to participate therein. Anything to the contrary herein
notwithstanding in Section 5.2 or this Section 5.3, the Company shall have no
obligation to continue to maintain any Welfare Plan solely as a result of the
provisions of this Agreement.

  4.   Section 5.3(b) is amended by redesignating it as Section 5.3(d) and
inserting a new Section 5.3(b) and a new Section 5.3(c) to read as follows:

     “(b) The payments described in Section 5.3(a)(i) above shall be paid, minus
applicable deductions, including deductions for tax withholding, in equal
payments on the regular payroll dates during the 18-month period following
Executive’s termination of employment. Commencement of payments of the benefits
described in Section 5.3(a)(i) shall begin on the first payroll date that occurs
in the first month that begins 60 days after the date of Executive’s termination
of employment (the “Starting Date”) provided that Executive has satisfied the
requirements of Section 5.4 of this Agreement; provided, however, that payment
may be made on any date no earlier than 30 days prior to such payroll date if
the provisions of Section 5.4 have been satisfied (including the expiration of
the applicable revocation period). The first payment on the payment Starting
Date shall include those payments that would have previously been paid if the
payments of the benefits described in Section 5.3(a)(i) had begun on the first
payroll date following Executive’s termination of employment. This timing of the
commencement of benefits is subject to Section 5.3(c) below.
     (c) Notwithstanding the foregoing or any other provisions of this
Agreement, any payment under this Agreement of the benefits described in items
(i) through (v) of Section 5.3(a) above (including the provision of welfare
benefits) that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six months after the date of Executive’s termination of
employment or Executive’s death and (ii) the Starting Date. On the earliest date
on which such payments can be made or commenced without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, Executive shall be paid,
in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence. If the amount of the
employer portion of any premiums for any Welfare Plan described in Section
5.3(a)(ii) are delayed as a result of this Section 5.3(b), Executive shall pay
such premiums until the earliest date at which the Company may pay the premiums
without violating the requirements of Section 409A(a)(2)(B)(i) of the Code and,
on such date, the Company shall reimburse Executive for all of such premiums
paid by Executive.”

  5.   Section 5.4 is amended by deleting the last sentence thereof and
inserting the following:

4



--------------------------------------------------------------------------------



 



      “Accordingly, in order to receive any of the benefits described in
Section 5.3 or Section 5.5 under this Agreement, Executive must (i) execute and
deliver to the Company an acknowledgement confirming the above within fifty
(50) days of the date of Executive’s termination of employment and (ii) not
revoke such acknowledgement pursuant to any revocations rights afforded by law.
The Company shall provide to Executive the form of such acknowledgement no later
than three (3) days following Executive’s termination of employment. If
Executive does not timely execute and deliver to the Company such
acknowledgement, or if Executive executes it, but revokes it, no benefits under
Section 5.3 or Section 5.5 shall be paid.”

  6.   Section 5.5 is amended by adding the words “subject to Section 5.4” to
the end of the last sentence of Section 5.5(a).     7.   Section 5.6 of the
Agreement is amended by inserting the following at the end thereof:        
“provided, however, that no public offering or any split-off, spin-off or other
divestiture of the Company to stockholders of either the Company or Parent or
any merger or similar combination only between Parent and the Company (or
affiliates thereof) shall constitute a Change in Control for purposes of this
Agreement. In addition, a Change in Control of Parent shall only apply to the
terms of this Agreement (except as provided in Section 5.3(a)(iv)) so long as at
the time of the Change in Control of Parent, the Company is a Subsidiary of
Parent; provided, that if, in connection with a Change of Control of the Parent,
there is a spin-off of the Company from Parent that results in the Company not
having a controlling shareholder, such Change in Control of Parent would not
apply to this Agreement.”     8.   A new Section 8.5 is added to read as
follows:

     “8.5 Time for Gross-Up Payment. Notwithstanding anything contained herein
to the contrary, the Company shall pay to Executive any Gross-Up Payments
hereunder no later than sixty days following the date that Executive pays the
corresponding tax.”

  9.   Section 9.5 is amended by deleting the last sentence thereof and
replacing it with the following:         “The Company agrees that if an action
is commenced by the Company or Executive hereunder and Executive prevails or
such action is settled by the parties, the Company shall reimburse Executive for
his reasonable legal fees in connection with such action provided that Executive
submits a written expense report for such reimbursement at least 60 days prior
to December 31 of the year following the year in which he incurred the legal
fees. The amount of fees reimbursed under this Section 9.5 in one year may not
affect the fees reimbursed under this Section 9.5 in any other year. Executive’s
right to the fees under this

5



--------------------------------------------------------------------------------



 



      Section 9.5 shall not be subject to liquidation or exchange for another
benefit. Subject to the requirement for Executive’s submission of a written
expense report, the Company shall pay to Executive the amount of such legal fees
no later than the earlier of (a) sixty days after Executive submits the written
expense report for reimbursement or (b) December 31 of the year following the
year in which Executive incurred the legal fees. Notwithstanding the foregoing,
if the action is still pending as of October 31 of any year following a year
which Executive incurs such legal fees, then the Company shall be obligated to
pay Executive’s reasonable legal fees within 45 days following the court
decision or settlement, whichever is applicable, if (a) Executive prevails on
such action or such action is settled and (b) Executive submits a written
expense report for reimbursement within 30 days following the court decision or
settlement, whichever is applicable.”

  10   A new Section 9.10 is added to read as follows:

     “9.10 Section 409A Savings Clause. It is intended that any amounts payable
under this Agreement shall either be exempt from Section 409A of the Code or
shall comply with Section 409A (including Treasury regulations and other
published guidance related thereto) so as not to subject Executive to payment of
any additional tax, penalty or interest imposed under Section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A of
the Code yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Executive. Notwithstanding the foregoing, the Company makes
no representation or warranty and shall have no liability to the Executive or
any other person if any of the provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A, but that do not
satisfy an exemption from, or the conditions of that section.”

  11.   A new Section 9.11 added to read as follows:

     “9.11 Separation from Service. For purposes of this Agreement, all
references to Executive’s termination of employment shall mean his “separation
from service” as defined in Treasury Regulations Section 1.409A-1(h) without
regard to the optional alternative definitions available thereunder.”

  12.   A new Section 4(g) to read as follows:

                    “Equity Grants. The Compensation Committee of the Board of
Directors of the Company approved the following equity grants to the Executive
on December 10, 2008 (“date of grant”):
                    (i) A nonqualified option (the “2008 Options”) to purchase
196,000 shares of the Company’s common stock under its Amended and Restated 2005
Long-Term Incentive Plan (the “Plan”) The per share exercise price is the
closing price of the Company’s common stock on the date of grant and the 2008
Options shall vest subject to the Executive’s continued employment on the

6



--------------------------------------------------------------------------------



 



applicable vesting dates (except as set forth in the following sentences) in
equal annual installments of 25% commencing on March 31, 2010 (full vesting on
March 31, 2013). In the event of a Change in Control of the Company or the
Parent, the Executive may resign at any time after the one year anniversary of
such Change in Control and the 2008 Options shall continue to vest and remain
outstanding through the second anniversary of the Change in Control and the
90 day post termination exercise period would commence on the second vesting
date subject to the Executive’s execution of the acknowledgement described in
Section 5.4 below and continued compliance with the Trade Secret and Proprietary
Information Agreement; . In the event that the Executive’s employment is
terminated without Cause or Good Reason on or following such a Change in Control
of the Parent or the Company, the 2008 Options shall continue to vest and remain
outstanding through the second anniversary of the Change in Control and the
90 day post termination exercise period would commence on the second vesting
date, subject to the Executive’s execution of the acknowledgement described in
Section 5.4 below and continued compliance with the Trade Secret and Proprietary
Information Agreement. The 2008 Options will have a term of ten years, subject
to earlier expiration in the event of termination of employment in accordance
with the Plan. Subject to the terms of this Section, the 2008 Options shall be
evidenced by the Company’s standard form of option agreement.
     (ii) 49,000 shares of Restricted Stock (the “2008 Restricted Shares”) under
the terms of the Plan. The 2008 Restricted Shares shall vest and the
restrictions thereon lapse in the same manner as the 2008 Options subject to the
Executive’s continued employment on the applicable vesting dates except as set
forth in the following sentences. In the event of a Change in Control of the
Parent or of the Company, the Executive may resign at any time after the one
year anniversary of such Change in Control and that portion of the 2008
Restricted Shares that would have vested through the second anniversary of the
Change in Control will accelerate to the date of termination; subject to the
same provisos as set forth above with respect to the 2008 Options and subject to
the Executive’s execution of the acknowledgement described in Section 5.4 below.
In the event that Executive’s employment is terminated without Cause or for Good
Reason on or following a Change in Control of the Parent or of the Company, that
portion of the 2008 Restricted Shares that would have vested through the second
anniversary of the Change in Control will accelerate to the date of termination
and subject to the Executive’s execution of the acknowledgement described in
Section 5.4 below. Subject to the terms of this Section, the 2008 Restricted
Shares shall be evidenced by the Company’s standard form of restricted stock
agreement.”

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                      WEBMD HEALTH CORP.    
 
               
 
  By:       /s/ Douglas W. Wamsley                           Name: Douglas W.
Wamsley
Title: Executive Vice President    
 
               
 
          /s/ Anthony Vuolo                   ANTHONY VUOLO    

8